 Case 3:21-cv-01614-B Document 62-1 Filed 09/09/21             Page 1 of 1 PageID 1141



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


 BISOUS BISOUS LLC,                             §
                                                §
        Plaintiff,                              §
                                                §          C.A. No. 3:21-cv-01614-B
 v.                                             §
                                                §            Jury Trial Demanded
 THE CLE GROUP, LLC, et al.,                    §
                                                §
        Defendants.                             §


                                          ORDER

       Before the Court is Plaintiff’s Motion for Order to Show Cause and Defendants’ Response

to Plaintiff Bisous Bisous LLC’s Motion for Order to Show Cause.

       The Motion is DENIED.

       SO ORDERED.


       September __, 2021

                                                    ______________________________
                                                    JANE J. BOYLE
                                                    JUDGE
